Citation Nr: 1709964	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from March 14, 2007, to February 11, 2016.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously remanded by the Board in May 2012, after the Board granted service connection for an additional psychiatric disability, then again in February 2013, August 2013, March 2014, and March 2015 for clarifying medical opinions and in an effort to achieve compliance with prior Board remand instructions. 

This matter was again remanded by the Board in December 2015 in order to afford the Veteran an examination with a vocational rehabilitation specialist.  Unfortunately, the Board does not find that the December 2015 remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In an August 2016 rating decision, the Veteran's TDIU claim was granted effective February 12, 2016.  Accordingly, the only issue remaining on appeal is entitlement to TDIU from March 14, 2007 to February 11, 2016, as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2015 remand, the Board provided instructions to provide the Veteran with an appropriate VA examination by a vocational rehabilitation specialist or person who can evaluate the functional effects of service-connected disabilities.  The examiner was specifically asked to opine on the effects of the Veteran's service-connected disabilities on his ability to follow a substantially gainful occupation without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  

The Veteran attended a VA examination in February 2016.  However, it does not appear that this examiner considered the vocational impact of the Veteran's service-connected asthma.  This clinician also explicitly took into consideration the Veteran's age in ultimately determining that the Veteran was totally and permanently disabled.  Pursuant to Stegall, claimants are entitled to substantial compliance with the mandates set forth in Board remands.  As the February 2016 VA examination report did not sufficiently evaluate the effects of the Veteran's service-connected disabilities and inappropriately considered the impact of the Veteran's age on his employability, the Board regrets that it must again remand this matter.

The Veteran's claims file also includes an October 2008 decision by an Administrative Law Judge awarding the Veteran disability benefits from the Social Security Administration (SSA) due to major depression and posttraumatic stress disorder.  However, the file does not include the underlying vocational and medical records that are referenced by this decision or support the overall determination that the Veteran was disabled pursuant to SSA rules and regulations.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Therefore, the RO should contact SSA to secure any outstanding records relating to the Veteran's claim for disability benefits that are not currently associated with the Veteran's claims file.

Additionally the Board notes that there are private and VA medical records that contain Spanish and require translation.  As the case is being remanded for additional development, translation of documents in the claims file should also be completed.  The Board requires that documents in the claims file not written in English or previously translated into English be translated at the RO prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Documents marked with the "dependency" tab in VBMS include passages that must be translated from Spanish into English.

2.  The RO should provide the Veteran with an appropriate VA examination with a vocational rehabilitation specialist or person who can evaluate the functional effects of service-connected disabilities.  

The examiner is to review the claims file, including this remand, and must opine as to the degree of functional impairment caused by the Veteran's service-connected disabilities, including his asthma and depressive disorder, and the effects these conditions have on the Veteran's employability, for the period from March 2007 to February 2016.  In formulating this opinion, the examiner is not to consider the Veteran's age or the impact of any nonservice-connected disabilities.  However, he/she should acknowledge and take into account the Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

2.  After the above development is completed, readjudicate the Veteran's claim, to include consideration as to whether the Veteran's claim for TDIU should be referred to the Director of Compensation Service for TDIU benefits on an extraschedular basis.  If the claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




